DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 11/11/2021. Claims 1, 9, 13 and 14 have been amended. No claims have been canceled. Claims 18-20 have been added Claims 1-20 are pending and an action is as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the term “apparatus-specific hopping parameter”, with respect to the claims and the Specification as filed there exists the possibility for multiple interpretations, there is User Equipment (UE)-specific hopping parameters and there also exists an apparatus which may be an eNB or base station. It is unclear which apparatus the claimed “apparatus-specific hopping parameter” is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 9-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,645,730 in view of Nimbalker et al. US 2017/0019894 (hereinafter Nimb), Kim et al. US 2015/0016377 (hereinafter Kim) and Ahn et al. US 2010/0284363 (hereinafter Ahn). 

Claim 1 of the instant application (hereinafter IA) is substantially similar to claim 1 of Patent '730. 
Claim 1 of the IA and Patent '730 recites a method of receiving, by a UE, a RRC signal from a base station, but it does not recite the RRC signaling indicating a hop parameter and performing, by the UE, an uplink transmission based on the hop parameter, but not that the hopping parameter is UE-Specific or that the RRC signaling indicates assigned RBs.
However, Nimb teaches a method comprising:

performing, by the UE, an uplink transmission based on the UE hopping parameter [Nimb, ¶48-¶53, wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be indexed for starting with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Nimb, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications, but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70]. Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum, but while in the drawings it is shown by Kim in Figures 7 & 9(B) which appears to suggest that the frequency hopping for RBs is cyclically shifted, the reference does not appear to explicitly state that the shifting is cyclically performed. 
	However, Ahn teaches wherein the number of RBs are cyclically shifted with regard to an assigned RB to derive a starting RB (RB index) [Ahn, Figures 3a and 7, ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb and Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].


However, Nimb teaches a method comprising:
receiving, by a user equipment (UE), signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)], 
performing, by the UE, an uplink transmission based on the UE hopping parameter  [Nimb, ¶48-¶53, wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be offset with regard to an assigned RB, for an uplink transmission performed at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission from the UE. wherein the transmission is to be performed at a corresponding period indexed by the RBs as shown in ¶55 of Nimb).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Nimb, indicating that theUE which receives RRC signaling also receives via the signaling a hopping parameter for the RBs which it is assigned to. The resulting benefit 
However, Kim teaches that the UE hopping parameter is a UE(apparatus)-specific hopping parameter [Kim, ¶70].  Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix location) is indexed for starting of the uplink transmission in the PUSCH, this indexed RB and conveyed pattern of frequency hopping is sent to the UE by the BS on a terminal-specific association for shifting the frequencies accordingly for transmission on the PUSCH to occur at the various indicated time slots as shown in the Figures of Kim as indicated)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum, but while in the drawings it is shown by Kim in Figures 7 & 9(B) which appears to suggest that the frequency hopping for RBs is cyclically shifted, the reference does not appear to explicitly state that the shifting is cyclically performed. 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb and Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].

Claim 18 of the instant application (hereinafter IA) is substantially similar to claim 14 of Patent '730. 
Claim 18 of the IA and Patent '730 recites a method of transmitting, by a base station to a user equipment (UE), a RRC signal from a base station, but it does not recite the RRC signaling indicating a hop parameter and receiving, by the base station, an uplink transmission based on the hop parameter, but not that the hopping parameter is UE-Specific or that the RRC signaling indicates assigned RBs.
However, Nimb teaches a method comprising:
transmitting, by base station, signaling, the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)], 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a base station transmitting a RRC signal for resource allocation, with the teachings of Nimb, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications, but it does not teach that the UE hopping parameter is a UE-specific hopping parameter.
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70]. Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix location) is indexed for starting of the uplink transmission in the PUSCH, this indexed RB and conveyed pattern of frequency hopping is sent to the UE by the BS on a terminal-specific association for shifting the frequencies accordingly for transmission on the PUSCH to occur at the various indicated time slots as shown in the Figures of Kim as indicated)].

	However, Ahn teaches wherein the number of RBs are cyclically shifted with regard to an assigned RB to derive a starting RB (RB index) [Ahn, Figures 3a and also see 7, ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view of Nimb and Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].

Claim 2 of the IA is substantially similar to claim 1 of Patent '730, which recites "... performing, by the UE, a GF uplink (UL) transmission in a transmission resource".



Claim 17 of the IA is substantially similar to claim 22 of Patent '730, which recites "... receiving a GF uplink (UL) transmission".

Claim 3 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 3.
However, Nimb teaches wherein the RRC signaling further indicates an initial frequency location [Nimb, ¶35 recites "an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth...  The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message", while ¶72-¶73 recites "... a particular resource on which CB uplink takes place can be signaled by the eNB... signal adjustments for multiple resource allocations, such as starting RB location, in the CB resource pool...a UE can receive higher layer signaling, such as via MAC or RRC indicating a set of resources for possible contention based (CB) PUSCH transmission..." and thus teaches wherein the RRC messages indicate the frequency resources for use. These frequency resources include the initial location in addition to any other frequency locations which the frequency resources comprise].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Nimb, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising an initial frequency location, in addition to the range of frequency locations, for the RBs which it is assigned to. The resulting benefit would have 

Claim 11 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 3 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Ahn above. Similarly rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 3 above.

Claims 20 of the IA is similarly rejected in view of Patent ‘730, in view of Nimb, in view of Kim and Ahn as the combination discloses the claimed signaling further indicates a second UE-specific hopping parameter indicating a periodicity of a hopping pattern corresponding the UE-specific hopping parameter (Ahn as mentioned in the rejection of claim 18 above transmits parameters for the frequency hopping indicating that the frequency is to be shifted and that it is to be hopped cyclically, which indicates a periodicity of a hopping pattern) [Ahn, Figure 3a (periodicity is shown through the cyclical pattern as established by the invention via the configuration setup in Figure 3a of Ahn), ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].

Claims 4-6 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 8 of Patent ‘730 in view of Nimb, in view of Kim and Ahn and further in view of Takaoka et al. US 2012/0057449 (hereinafter Taka).

Claim 4 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 4.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb, Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising an initial frequency location, in addition to the range of frequency locations, for the RBs which it is assigned to. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

Claim 12 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 4 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim, Ahn and Taka above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 4 above.

Claim 5 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 5.
However, Taka teaches, wherein the UE-specific hopping parameter is applicable to multi-slot physical uplink shared channel (PUSCH) transmission (Taka, Figure 5, ¶362 the control information is applicable to UE-Specific signaling which comprises a inter-slot hopping parameters for the PUSCH).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb, Kim and Ahn, indicating a UE 

Claim 13 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 5 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim, Ahn and Taka above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 5 above.

Claim 6 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 6.
However, Taka teaches, wherein the UE-specific hopping parameter is applicable to single-slot physical uplink shared channel (PUSCH) transmission [Taka, Figure 7 ¶138-¶139 &  ¶362 the control information is applicable to UE-Specific signaling which comprises a hopping parameters for the PUSCH, wherein the hopping is applicable to a single slot PUSCH as shown in Figure 7 of Taka.)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb, Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising information that is applicable to UE-Specific signaling which comprises a single slot hopping parameters for the PUSCH. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.


Claims 7, 8, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Patent ‘730 in view of Nimb in view of Kim and Ahn and further in view of Damnjanovic et al. US 2012/0014330 (hereinafter Da).

Claim 7 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 7, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach where the resource blocks are virtual resource blocks.
However, Da teaches wherein the RB is a virtual RB (VRB) [Da, ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb, Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are able to be mapped to VRBs. The resulting benefit of the combination would have been the ability to utilize virtual resource blocks (VRBs) to simplify allocation of resources (Da, ¶60). 

Claim 15 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 7 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim, 

Claim 8 of the IA is based on substantially similar claim limitations as claim 1 of Patent '730 but the claims of Patent '730 do recite the limitations of the IA's claim 8, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach wherein the RB is a physical RB (PRB).
However, Da teaches wherein the RB is a physical RB (PRB) [Da, ¶33 & ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the claim of Patent '730, in view Nimb, Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are PRBs. The resulting benefit of the combination would have been the ability to utilize physical resource blocks (PRBs) to uniformly partition time frequency resources for the uplink (and downlink) transmissions such that the UE will be allocated its own resources to avoid interference or collision with another UE which is simultaneously transmitting over its own allocated non-overlapping resources (Da, ¶60). 

Claim 16 of the IA is similarly rejected in view of the corresponding apparatus claim 8 of Patent '730 as claim 8 of the IA is rejected over the combination of claim 1 of Patent '730, in view of Nimb, Kim and Ahn above. Similar rationale and motivation to combine is also applied to the instant rejection as applied in the rejection of claim 8 above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. US 2017/0019894 (hereinafter Nimb), in view of Kim et al. US 2015/0016377 and Ahn et al. US 2010/0284363 (hereinafter Ahn).

Regarding claim 1, Nimb teaches a method comprising:
receiving, by a user equipment (UE), signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)], 

However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70]. Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix location) is indexed for starting of the uplink transmission in the PUSCH, this indexed RB and conveyed pattern of frequency hopping is sent to the UE by the BS on a terminal-specific association for shifting the frequencies accordingly for transmission on the PUSCH to occur at the various indicated time slots as shown in the Figures of Kim as indicated)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum, but while in the drawings it is shown by Kim in Figures 7 & 9(B) which appears to suggest that the 
	However, Ahn teaches wherein the number of RBs are cyclically shifted with regard to an assigned RB to derive a starting RB (RB index) [Ahn, Figures 3a and 7, ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].

Regarding claim 9, Nimb teaches an apparatus comprising:
a memory storage (memory 870) comprising instructions; and
one or more processors (controller 820) in communication (via the bus) with the memory storage (memory 870), wherein the one or more processors (controller 820) execute the instructions (software) [Nimb, Figure 8, ¶95] to:
receive signaling from a base station (BS), the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a user equipment (UE/Apparatus)-specific hopping parameter  [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)]; and 

However, Kim teaches that the UE hopping parameter is a UE(Apparatus)-specific hopping parameter [Kim, ¶70]. Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix location) is indexed for starting of the uplink transmission in the PUSCH, this indexed RB and conveyed pattern of frequency hopping is sent to the UE by the BS on a terminal-specific association for shifting the frequencies accordingly for transmission on the PUSCH to occur at the various indicated time slots as shown in the Figures of Kim as indicated)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum, but while in the drawings it is shown by Kim in Figures 7 & 9(B) which appears to suggest that the 
	However, Ahn teaches wherein the number of RBs are cyclically shifted with regard to an assigned RB to derive a starting RB (RB index) [Ahn, Figures 3a and 7, ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].

Regarding claim 18, Nimb teaches a method comprising:
transmitting, by a base station to a user equipment (UE), signaling, the signaling including a radio resource control (RRC) signaling, wherein the signaling indicates a UE hopping parameter; and [Nimb, ¶29 (Then the base station can send configuration information to the UE via system information broadcast message or dedicated message.) ¶48-¶53 & 86-¶87 (the message may be a higher layer message such as a RRC message that is used to configure the resource blocks that are assigned to the UE for PUSCH transmission)], 
receiving, by the base station, an uplink transmission based on the UE hopping parameter [Nimb, ¶48-¶53], wherein the UE hopping parameter indicates a number of resource blocks (RBs) to be indexed for starting with regard to an assigned RB, for an uplink transmission send to and received by the base station at a corresponding time period of a plurality of time periods (¶55 The RBs are designated to be offset with regard to the assigned RBs of the higher layer signaling for UL transmission 
However, Kim teaches that the UE hopping parameter is a UE-specific hopping parameter [Kim, ¶70]. Kim also teaches wherein the terminal specific hopping parameter indicates a number of resource blocks (RBs) to be shifted with regard to an assigned RB to derive a starting RB for a corresponding uplink transmission performed at a corresponding time period of a plurality of time periods [Kim, Figures 7 and 9-10 ¶66-¶76 & ¶93-94 (the RB (indicating by the indexed by timeslot and frequency matrix location) is indexed for starting of the uplink transmission in the PUSCH, this indexed RB and conveyed pattern of frequency hopping is sent to the UE by the BS on a terminal-specific association for shifting the frequencies accordingly for transmission on the PUSCH to occur at the various indicated time slots as shown in the Figures of Kim as indicated)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Kim, indicating that the UE hopping parameter may be UE specific. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications while allowing each UE to have there one separate time to transmit on the shared spectrum using different sequences of time-frequency resource allocations to reduce collision between the various UEs simultaneously transmitting over the spectrum, but while in the drawings it is shown by Kim in Figures 7 & 9(B) which appears to suggest that the frequency hopping for RBs is cyclically shifted, the reference does not appear to explicitly state that the shifting is cyclically performed. 

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim indicating a UE receiving a RRC signal for resource allocation and frequency hopping, with the teachings of Ahn, indicating that the UE hopping parameter may be UE specific and for cyclically shifting frequencies. The resulting benefit would have been the ability to increase diversity gain through frequency hopping [Ahn, ¶101 (diversity gain through frequency hopping)].

Regarding claims 2, 10 and 19, Nimb in view of Kim and Ahn teaches the method of claims 1 and 9 respectively, wherein the performing/receiving the uplink transmission comprises: performing a grant free (GF) uplink transmission [Nimb, ¶35 "Embodiments can provide for UE autonomous selection from a contention-based resource region. For example, to reduce latency for uplink packets, an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth. These resources can be used by any UE or a set of UEs to transmit on the uplink, which can include a Buffer Status Report (BSR). The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message, and can be used by the UE any time it wants to transmit a packet with low latency, without having to wait for SR transmission, or in other useful instances. For example, the UE can acquire an indication from the eNB that indicates a set of frequency domain resource blocks for possible PUSCH transmission in an uplink subframe."]

Regarding claim 3, Nimb in view of Kim and Ahn teaches the method of claim 18, wherein the receiving the uplink transmission comprises: receiving a grant free (GF) uplink transmission 

(The Examiner notes that the term "Grant Free (GF) uplink transmission" is a bit unclear and misleading when read without the aid of the specification. The Applicant's specification as filed recites: 
"[0004] In some proposed wireless networks, uplink transmissions may occur in a grant-free manner. In the grant-free approach, uplink resources may be preconfigured for and allocated to multiple UEs without the UEs sending scheduling requests. When one of the UEs is ready to transmit on the uplink, the UE can immediately begin transmitting on the preconfigured resources without the need to ask for and receive an uplink scheduling grant. The grant-free approach may reduce signaling overhead and latency compared to the SR/uplink SG approach.
[0005] Grant-free uplink transmissions may be suitable for transmitting bursty traffic with short packets from UEs to a base station and/or for transmitting data to the base station in real time or with low latency. Examples of applications in which a grant-free uplink transmission scheme may be utilized include massive machine type communication (m-MTC), ultra-reliable low latency communications 
Therefore the Examiner's broadest reasonable interpretation is that the grant free uplink transmission term only requires that the UE be allocated uplink resources for transmission without the UE sending a scheduling request prior to being allocated the resources, such that when the UE is ready to transmit data, the UE will perform transmission using the allocated uplink resources that have been configured without the aid of a scheduling request sent by the UE.
This is significant because there are several ways in which "grant free" transmission may be implemented according to this interpretation based on the Applicant's defining attributes set forth in the Specification as filed.)

Regarding claims 3 and 11, the combination of Nimb, in view of Kim and Ahn teaches the method of claims 1 and 9 respectively, wherein the RRC signaling further indicates an initial frequency location [Nimb, ¶35 recites "an eNB may configure, such as via higher layers, a set of resource blocks in the uplink or a frequency region in the uplink system bandwidth...  The resources can be advertised in a SIB, in a RRC message, and/or in any other useful message", while ¶72-¶73 recites "... a particular resource on which CB uplink takes place can be signaled by the eNB... signal adjustments for multiple resource allocations, such as starting RB location, in the CB resource pool...a UE can receive higher layer signaling, such as via MAC or RRC indicating a set of resources for possible contention based (CB) PUSCH transmission..." and thus teaches wherein the RRC messages indicate the frequency resources for use. These frequency resources include the initial location in addition to any other frequency locations which the frequency resources comprise].



Regarding claim 20, Nimb, in view of Kim and Ahn as the combination discloses the claimed signaling further indicates a second UE-specific hopping parameter indicating a periodicity of a hopping pattern corresponding the UE-specific hopping parameter (Ahn as mentioned in the rejection of claim 18 above transmits parameters for the frequency hopping indicating that the frequency is to be shifted and that it is to be hopped cyclically, which indicates a periodicity of a hopping pattern) [Ahn, Figure 3a (periodicity is shown through the cyclical pattern as established by the invention via the configuration setup in Figure 3a of Ahn), ¶74 (Cyclically shifted RBs from derived RB index which is performed in a UE specific cyclic shift)].

Claims 4-6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nimb, in view of Kim and Ahn as applied to claims 1 and 9 respectively above, and further in view of Takaoka et al. US 2012/0057449 (hereinafter Taka).

Regarding claims 4 and 12, Nimb, in view of Kim teaches the method of claims 1 and 9 respectively (see rejection above), but not wherein the number of resource blocks (RBs) to be offset is a cyclical frequency shift from one time period to a next time period which is indicated by Ahn in Figures 3(a) and 7 but could be better supported and emphasized by another reference for further clarity.
However, Taka teaches wherein the number of resource blocks (RBs) to be offset is a cyclical frequency shift from one time period to a next time period (Taka teaches that the inter-slot (one period to the next) frequency hopping is shown as the amount of cyclic shift (offset) of frequency hopping).


Regarding claims 5 and 13, Nimb, in view of Kim and Ahn teaches the method of claims 1 and 9 respectively, including the UE specific hopping parameter (see rejection above), but not wherein the hopping parameter is applicable to multi-slot PUSCH.
However Taka teaches wherein the UE(Apparatus)-specific hopping parameter is applicable to multi-slot physical uplink shared channel (PUSCH) transmission (Taka, Figure 5, ¶362 the control information is applicable to UE-Specific signaling which comprises a inter-slot hopping parameters for the PUSCH).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim and Ahn indicating a UE receiving a RRC signal for resource allocation, with the teachings of Taka, indicating that the UE which receives RRC signaling also receives via the signaling a hopping parameter comprising information that is applicable to UE-Specific signaling which comprises an inter-slot hopping parameters for the PUSCH. The resulting benefit would have been the ability to increase spectrum usage and reduce interference on the communications.

.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nimb, in view of Kim and Ahn as applied to claims 1 and 9 above, and further in view of Damnjanovic et al. US 2012/0014330 (hereinafter Da).
Regarding claims 7 and 15, Nimb in view of Kim teaches the limitations of claims 1 and 9 respectively, wherein the resource blocks are assigned (¶48-¶53 & 86-¶87) but it does not teach where the resource blocks are virtual resource blocks.
However, Da teaches wherein the RB is a virtual RB (VRB) [Da, ¶72].
The resulting benefit of the combination would have been the ability to utilize virtual resource blocks (VRBs) to simplify allocation of resources (Da, ¶60). 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are able to be mapped to VRBs. The resulting benefit of the combination would have been the ability to utilize virtual resource blocks (VRBs) to simplify allocation of resources (Da, ¶60) 


However, Da teaches wherein the RB is a physical RB (PRB) [Da, ¶33 & ¶72].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Nimb, in view of Kim and Ahn, indicating a UE receiving a RRC signal for resource allocation, with the teachings of Da, indicating that the UE which receives allocated RBs which are PRBs. The resulting benefit of the combination would have been the ability to utilize physical resource blocks (PRBs) to uniformly partition time frequency resources for the uplink (and downlink) transmissions such that the UE will be allocated its own resources to avoid interference or collision with another UE which is simultaneously transmitting over its own allocated non-overlapping resources(Da, ¶60).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/               Primary Examiner, Art Unit 2467